SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

35
CAF 14-02119
PRESENT: WHALEN, P.J., CENTRA, PERADOTTO, CARNI, AND SCUDDER, JJ.


IN THE MATTER OF ADDISON S., JR.,
RESPONDENT-APPELLANT.
---------------------------------                                   ORDER
CATTARAUGUS COUNTY ATTORNEY,
PETITIONER-RESPONDENT.


LYLE T. HAJDU, ATTORNEY FOR THE CHILD, LAKEWOOD, FOR
RESPONDENT-APPELLANT.

THOMAS C. BRADY, COUNTY ATTORNEY, LITTLE VALLEY (STEPHEN J. RILEY OF
COUNSEL), FOR PETITIONER-RESPONDENT.


     Appeal from an amended order of the Family Court, Cattaraugus
County (Michael L. Nenno, J.), entered November 14, 2014 in a
proceeding pursuant to Family Court Act article 3. The amended order,
among other things, adjudged that respondent is a juvenile delinquent
and placed him in the custody of the New York State Office of Children
and Family Services.

     Now, upon reading and filing the stipulation of discontinuance
signed by the attorneys for the parties on December 9 and 11, 2015,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    February 5, 2016                    Frances E. Cafarell
                                                Clerk of the Court